Exhibit 10.1


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

BY AND AMONG

 

PLAYERS TOUR INC.,

 

GREENS WORLDWIDE INCORPORATED,

 

TEXAS SPORTS GROUP, INC.,

 

AND

 

GARY M. DESERRANO

 

AND

 

KATHY J. DESERRANO

 

Dated as of August 31, 2006

 

 


--------------------------------------------------------------------------------



 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made
as of August 31, 2006, by and among PLAYERS TOUR INC., a Delaware corporation
(the “Subsidiary” or the “Surviving Corporation”), a wholly owned subsidiary of
GREENS WORLDWIDE INCORPORATED, an Arizona corporation (“GRWW”), TEXAS SPORTS
GROUP, INC., a Texas corporation d/b/a Tight Lies Tour, Lone Star Golf Tour, and
Cadillac Senior Series (the “Company”), GARY M. DESERRANO, the sole shareholder
of the Company, and his wife, KATHY J. DESERRANO (Gary M. De Serrano and Kathy
J. DeSerrano are referred to, together, as the “Company Shareholder”) (the
Subsidiary, GRWW, Company, and Company Shareholder, are referred to,
collectively, as the “Parties” and individually, as a “Party”).

 

R E C I T A L S

 

 

WHEREAS, the Company Shareholder has owned and operated the Company since 1998;

 

WHEREAS, GRWW is a public company whose stock is traded on the OTCBB (defined
below);

 

WHEREAS, GRWW desires to acquire the Company in a tax-free reorganization under
the Internal Revenue Code;

 

WHEREAS, GRWW, the Company, and the Company Shareholder entered into that
certain Memorandum of Agreement, dated August 2, 2006, to memorialize their
desires to enter into the Merger (defined below);

 

WHEREAS, GRWW created and established the Subsidiary for the purpose of the
consummating the Merger;

 

WHEREAS, the Parties to this Agreement contemplate a tax-free merger of the
Company with and into the Subsidiary in a reorganization pursuant to Code
Section 368(a), with the Subsidiary being the surviving entity;

 

WHEREAS, the Company Shareholder will receive GRWW Common Stock and other
consideration for the Company Common Stock (defined below);

 

NOW, THEREFORE, in consideration of the premises and mutual promises made in
this Agreement, and in consideration of the representations, warranties, and
covenants contained in this Agreement, the Parties covenant and agree as
follows:

 

 

Agreement and Plan of Merger and Reorganization - Page 1

 


--------------------------------------------------------------------------------



 

 

A G R E E M E N T

 

ARTICLE I

DEFINITIONS

 

1.1          General Definitions. Unless otherwise stated in this Agreement, the
following terms will have the following meanings:

(a)           “Affiliate”: Any Person that, directly or indirectly, controls, or
is controlled by or under common control with, another Person. For the purposes
of this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.

 

(b)

“Best Knowledge”: Actual knowledge without independent investigation.

 

(c)

“Closing”: As defined in Section 9.1.

 

 

(d)

“Closing Balance Sheet”: As defined in Subsection 4.1(x).

 

(e)           “Code”: The Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provisions of subsequent superceding federal revenue
laws.

(f)           “Company”: Texas Sports Group, Inc., a Texas corporation d/b/a
Tight Lies Tour, Lone Star Golf Tour, and Cadillac Seniors Series.

(g)           “Company Common Stock”: The one thousand (1,000) shares of common
stock, no par value per share, of the Company, which shares represent all of the
issued and outstanding shares of capital stock of the Company.

(h)          “Company/Company Shareholder Indemnitees”: As defined in Section
10.2.

 

(i)

“Consideration”: As defined in Section 2.3.

(j)            “Disclosure Schedules”: All of the Disclosure Schedules attached
to this Agreement and delivered by the Company Shareholder to the Subsidiary and
GRWW prior to the date of this Agreement which are incorporated by reference to
the Section of this Agreement to which each such schedule relates. The
disclosure of an item in a Disclosure Schedule or under a heading in a
Disclosure Schedule corresponding to that particular section or subsection of
this Agreement will not be deemed a disclosure under (i) any other item of such
Disclosure Schedule, (ii) any other Disclosure Schedules or (iii) any other
section or subsection thereof. In the event of any inconsistency between the
statements in the body of this Agreement and those in the Disclosure Schedules
(other than an exception expressly set forth as such in the schedules in
relation to a specifically identified representation or warranty), those in this
Agreement will control.

 

Agreement and Plan of Merger and Reorganization - Page 2

 


--------------------------------------------------------------------------------



 

 

(k)          “Employee Benefit Plan(s)”: Any “employee benefit plan(s),” as such
term is defined in ERISA Section 3(3).

(l)            “Employment Agreements”: The Employment Agreements in the forms
attached as “Exhibit C” to this Agreement.

(m)         “ERISA”: The Employee Retirement Income Security Act of 1974, as
amended.

 

(n)

“Exchange Act”: The Securities and Exchange Act of 1934, as amended.

 

(o)

“Financial Statements”: As defined in Subsection 4.1(x).

 

(p)          “GAAP”: United States generally accepted accounting principles as
in effect from time to time and consistently applied.

(q)          “Governmental Body”: Any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency, authority, or
instrumentality, domestic or foreign.

 

(r)

“GRWW”: Greens Worldwide Incorporated, an Arizona corporation.

(s)           “GRWW Common Stock”: The unregistered voting common stock, no par
value per share, of GRWW, with the certificates representing such stock
containing a restrictive legend with respect to the requirements for the
transfer by the Company Shareholder.

 

(t)

“GRWW/Subsidiary Indemnitee(s)”: As defined in Section 10.3.

 

(u)

“Indemnification Claim”: As defined in Section 10.4.

 

 

(v)

“Indemnification Notice”: As defined in Section 10.4.

 

 

(w)

“Indemnitor”: As defined in Section 10.4.

 

(x)           “Intellectual Property”: All domestic and foreign patents, patent
applications, registered trademarks, and service marks owned by the Company.

(y)           “Liabilities” or “Liability”: All claims, liabilities, debts,
indebtedness and obligations, whether asserted or unasserted, absolute,
liquidated, contingent, accrued, or otherwise.

(z)           “Lien”: All mortgages, deeds of trust, claims, liens, security
interests, pledges, leases, conditional sale contracts, rights of first refusal,
options, charges, liabilities, obligations, agreements, easements,
rights-of-way, powers of attorney, limitations, reservations, restrictions, and
other encumbrances of any kind.

 

Agreement and Plan of Merger and Reorganization - Page 3

 


--------------------------------------------------------------------------------



 

 

(aa)        “Material Adverse Effect”: Any change (individually or in the
aggregate) in the general affairs, management, business, goodwill, results of
operations, condition (financial or otherwise), assets, liabilities, or
prospects (whether or not the result thereof would be covered by insurance) that
will or can reasonably be expected to result in a cost, expense, charge,
Liability, loss of revenue, or diminution in value equal to or greater than
$10,000.00, in the case of the Company, or $100,000.00, in the case of GRWW or
the Subsidiary.

(bb)        “Merger”: The merger of the Company with and into the Subsidiary in
a transaction qualifying as a tax-free reorganization under Code Section 368(a).

(cc)         “Operative Documents”: All agreements, instruments, documents,
schedules, exhibits, and certificates executed and delivered by or on behalf of
the Company Shareholder, the Company, or the Subsidiary, or USPGT, at or before
Closing pursuant to this Agreement.

(dd)        “Order”: Any order, writ, injunction, decree, judgment, award, or
determination of any Governmental Body.

(ee)         “OTCBB”: The Over The Counter Bulletin Board automated quotation
service operated by NASDAQ.

(ff)          “Permits”: All permits, authorizations, certificates, approvals,
registrations, variances, exemptions, rights-of-way, franchises, privileges,
immunities, grants, ordinances, licenses, and other rights of every kind and
character (i) under any (1) federal, state, local, or foreign statute,
ordinance, or regulation, (2) Order or (3) contract with any Governmental Body
or (ii) granted by any Governmental Body.

(gg)        “Person”: An individual, partnership, joint venture, corporation,
company, limited liability company, bank, trust, unincorporated organization,
Governmental Body, or other entity or group.

(hh)        “Proceeding”: Any action, order, claim, suit, proceeding,
litigation, investigation, inquiry, review, or notice.

(ii)          “Promissory Note”: The Promissory Note in the form attached as
“Exhibit A” to this Agreement.

(jj)          “S Corporation”: A partnership, limited liability company,
corporation, or association that has elected to be taxed as a sub-chapter S
Corporation pursuant to Code Section 1361 and Code Section 1362.

 

(kk)

“Securities Act”: Securities Act of 1933, as amended.

 

 

(ll)

“Subsidiary”: Players Tour, Inc., a Delaware corporation.

 

(mm)

“Surviving Corporation”: As defined in Section 2.1.

 

 

 

Agreement and Plan of Merger and Reorganization - Page 4

 


--------------------------------------------------------------------------------



 

 

(nn)        “Tax” or “Taxes”: Unless otherwise provided in Article VII, any
federal, state, local or foreign income, sales, excise, real or personal
property, or other taxes, assessments, fees, levies, imposts, duties,
deductions, or other charges of any nature whatsoever (including, without
limitation, interest and penalties) imposed by any law, rule, or regulation.
“Tax Returns”: Any return, report, or other document that is required to be
filed with regard to any Taxes.

 

(oo)

“Third Party Consents”: As defined in Section 6.4.

(pp)        “Threatened”: Any matter or thing will be deemed to have been
“Threatened” when used in this Agreement with respect to any party if that party
has received notice, in writing, from the Person to whom the threat is
attributable, or such Person’s agents, which makes specific reference to and
clearly identifies the matter or thing being threatened.

 

(qq)

“Threshold Amount”: As defined in Section 10.5(a).

(rr)         “Transaction” or “Transactions”: The exchange of the Company Common
Stock for the Consideration and the performance of the other covenants and
transactions described in this Agreement.

(ss)         “Treasury Regulation(s)”: The Income Tax Regulation(s) promulgated
under the Code, as such regulation(s) may be amended from time to time
(including corresponding provisions of succeeding regulations and including
temporary, but not proposed, regulations).

 

(tt)

“USPGT”: US Pro Golf Tour, Inc., a Delaware corporation.

(uu)        “Warrant Agreement”: The Warrant Agreement in the form attached as
“Exhibit B” to this Agreement.

1.2          Other Definitions. Other terms defined elsewhere in this Agreement
will have the meanings ascribed to such terms elsewhere in this Agreement.

ARTICLE II

MERGER

 

2.1          Terms of Merger. On and subject to the terms and conditions of this
Agreement, the Company will merge with and into the Subsidiary at Closing and
the Subsidiary will be the corporation surviving the Merger (the “Surviving
Corporation”) and will continue its corporate existence under the laws of the
State of Delaware. The Surviving Corporation shall possess all of the rights,
privileges, immunities, powers, franchises, and authority, whether of a public
or of a private nature, and be subject to all restrictions, disabilities, and
duties of each of the constituent corporations, and all the rights, privileges,
immunities, powers, franchises, and authority of each of the constituent
corporations, and all assets and property of every description, real, personal,
and mixed, and every interest

 

Agreement and Plan of Merger and Reorganization - Page 5

 


--------------------------------------------------------------------------------



 

therein, wherever located, and all debts or other obligations belonging or due
to either of the constituent corporations on whatever account, as well as stock
subscriptions and all other choses in action or every other interest of or
belonging to each of such corporations shall be vested in the Surviving
Corporation; and all property, rights, privileges, immunities, powers,
franchises, and authority, and all other interests, shall be thereafter as
effectually the property of the Surviving Corporation as they were of the
constituent corporations; but all rights of creditors and all Liens upon any
property of either of the constituent corporations shall be preserved
unimpaired, and the Surviving Corporation shall be liable for the obligations of
each of the constituent corporations and any claim existing, or action or
proceeding pending, by or against either of the constituent corporations may be
prosecuted to judgment with right of appeal, as if the Merger had not taken
place.

(a)          The Effective Date. The Certificate of Merger will be filed with
and recorded by both the Secretary of State of the State of Delaware and the
Secretary of State of the State of Texas at Closing and the Merger will become
effective on the date and at the time the Certificate of Merger is filed and
recorded with the Secretary of State of the State of Delaware (the “Effective
Date”).

(b)          Effect of Merger. In accordance with the applicable laws of the
State of Delaware and upon the Effective Date:

(i)           Separate Existence. The separate existence of the Company will
cease, and the Subsidiary, as the surviving corporation in the Merger, will
continue its corporate existence under the laws of the State of Delaware.

(ii)          S Corporation Status. The Company’s status as an S Corporation
will continue up to and including the day before Closing and will terminate on
Closing, such that Surviving Corporation will not be taxed as an S Corporation
upon consummation of the Merger.

(iii)        Required Action. The Surviving Corporation may, at any time after
the Effective Date, take any action (including executing and delivering any
document) in the name and on behalf of either the Company or Surviving
Corporation in order to carry out and effectuate the Transactions contemplated
by this Agreement.

(iv)         Certificate of Incorporation. The Certificate of Incorporation of
the Subsidiary in effect at and as of the Effective Date will remain the
Certificate of Incorporation of the Surviving Corporation without any
modification or amendment in the Merger.

(v)          Bylaws. The Bylaws of the Subsidiary in effect at and as of the
Effective Date will remain the Bylaws of the Surviving Corporation without any
modification or amendment in the Merger.

 

Agreement and Plan of Merger and Reorganization - Page 6

 


--------------------------------------------------------------------------------



 

 

(vi)         Officers and Directors. The directors and officers of the Company
in office at and until the Effective Date will remain the directors and officers
of the Surviving Corporation until the Effective Date.

2.2          Consideration. At Closing, subject to the terms and conditions of
this Agreement and in consideration of the Merger, GRWW and the Surviving
Corporation will deliver to the Company Shareholder the following:

 

(a)

Cash and Stock Due at Closing.

(i)            Cash Payment. The sum of Two Hundred Thousand and No/100 Dollars
($200,000.00) in immediately negotiable funds.

 

(ii)

Stock Payment. A stock certificate representing the lesser of:

(1)          that number of shares of GRWW Common Stock with a total value of
Nine Hundred Thousand and No/100 Dollars ($900,000.00) and with the number of
shares to be determined by dividing the average closing price of GRWW Common
Stock as reported on the OTCBB for the ten (10) business days immediately prior
to Closing into $900,000.00; or

(2)          One Million Six Hundred Forty-Five Thousand Three Hundred
Thirty-Eight (1,645,338) shares of GRWW Common Stock.

(b)          Promissory Note. A Promissory Note, in the form attached to this
Agreement as “Exhibit A,” with the total principal sum being $675,000.00 payable
to the Company Shareholder on June 30, 2007, as follows:

(i)           Cash Payment. The sum of Seventy Five Thousand and No/100 Dollars
($75,000.00) cash; and

(ii)          Stock Payment. A stock certificate representing that number of
shares of GRWW Common Stock with a total value of Six Hundred Thousand and
No/100 Dollars ($600,000.00) and with the number of shares to be determined by
dividing the average closing price of GRWW Common Stock as reported on the OTCBB
for the ten (10) business days immediately prior to June 30, 2007, or such other
date of prepayment, if prepaid, into the sum of $600,000.00.

(c)           Warrants. A Warrant Agreement in the form attached to this
Agreement as “Exhibit B” representing the right to acquire 300,000 shares of
GRWW Common Stock, as follows:

(i)            2006 Warrant A. The 2006 Warrant A Certificate will entitle the
registered owner thereof to purchase up to 100,000 fully paid and nonassessable
shares of GRWW Common Stock at a purchase price of $0.12 per share (the

 

Agreement and Plan of Merger and Reorganization - Page 7

 


--------------------------------------------------------------------------------



 

“2006 A Exercise Price”) at any time after the date of this Agreement and on and
before 5:00 p.m. Central Time on December 31, 2006 (the “2006 A Expiration
Date”), upon surrender to GRWW, or its duly authorized agent, of the Warrant
Certificate, with the form of election to purchase duly filled in and signed,
and upon payment to GRWW of the 2006 A Exercise Price for the number of shares
in respect of which the 2006 Warrant A Certificate is being exercised.

 

(ii)          2006 Warrant B. The 2006 Warrant B Certificate will entitle the
registered owner thereof to purchase up to 50,000 fully paid and nonassessable
shares of GRWW Common Stock at a purchase price of $0.50 per share (the “2006 B
Exercise Price”) at any time after the date of this Agreement and on and before
5:00 p.m. Central Time on December 31, 2006 (the “2006 B Expiration Date”), upon
surrender to GRWW, or its duly authorized agent, of the Warrant Certificate,
with the form of election to purchase duly filled in and signed, and upon
payment to GRWW of the 2006 B Exercise Price for the number of shares in respect
of which the 2006 Warrant B Certificate is being exercised.

 

(iii)        2007 Warrant. The 2007 Warrant Certificate will entitle the
registered owner thereof to purchase up to 50,000 fully paid and nonassessable
shares of GRWW Common Stock at a purchase price of $0.75 per share (the “2007
Exercise Price”) at any time after the date of this Agreement and on and before
5:00 p.m. Central Time on December 31, 2007 (the “2007 Expiration Date”), upon
surrender to GRWW, or its duly authorized agent, of the Warrant Certificate,
with the form of election to purchase duly filled in and signed, and upon
payment to GRWW of the 2007 Exercise Price for the number of shares in respect
of which the 2007 Warrant Certificate is being exercised.

 

(iv)         2008 Warrant. The 2008 Warrant Certificate entitles the registered
owner thereof to purchase up to 50,000 fully paid and nonassessable shares of
GRWW Common Stock at a purchase price of $1.00 per share (the “2008 Exercise
Price”) at any time after the date of this Agreement and on and before 5:00 p.m.
Central Time on December 31, 2008 (the “2008 Expiration Date”), upon surrender
to GRWW, or its duly authorized agent, of the Warrant Certificate, with the form
of election to purchase duly filled in and signed, and upon payment to GRWW of
the 2008 Exercise Price for the number of shares in respect of which the 2008
Warrant Certificate is being exercised.

 

(v)          2009 Warrant. The 2009 Warrant Certificate entitles the registered
owner thereof to purchase up to 50,000 fully paid and nonassessable shares of
GRWW Common Stock at a purchase price of $1.50 per share (the “2009 Exercise
Price”) at any time after the date of this Agreement and on and before 5:00 p.m.
Central Time on December 31, 2009 (the “2009 Expiration Date”), upon surrender
to GRWW, or its duly authorized agent, of the Warrant Certificate, with the form
of election to purchase duly filled in and signed, and

 

Agreement and Plan of Merger and Reorganization - Page 8

 


--------------------------------------------------------------------------------



 

upon payment to GRWW of the 2009 Exercise Price for the number of shares in
respect of which the 2009 Warrant Certificate is being exercised.

2.3          Total Consideration. The Subsidiary, GRWW, the Company, and the
Company Shareholder each acknowledge and agree that the consideration described
in Section 2.2, and the assumption by the Subsidiary by operation of law of the
Company’s liabilities described in the Closing Balance Sheet, is the exclusive
consideration for the Merger (the “Consideration”).

2.4          Conversion of Company Common Stock. As of the Effective Date, each
share of the Company Common Stock issued and outstanding immediately prior to
the Effective Date, and all rights in respect thereof, will cease to exist and
be converted into (a) the right to receive the shares of GRWW Common Stock as
set forth in Paragraphs 2.2(a)(ii) and 2.2(b)(ii) and (b) the warrants to
purchase the shares of GRWW Common Stock set forth in Subsection 2.2(c) and each
share of the Company Common Stock will be canceled, all in accordance with this
Agreement.

ARTICLE III

EMPLOYMENT AGREEMENTS

 

3.1         Employment Agreements. At Closing, Gary M. DeSerrano and Kathy J.
DeSerrano will each be granted various Employment Agreements with the Subsidiary
and USPGT in the forms attached to this Agreement as “Exhibit C.”

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

COMPANY AND COMPANY SHAREHOLDER

 

4.1          Representations and Warranties. The Company Shareholder and the
Company represent and warrant to the Surviving Corporation that the statements
contained in this Section 4.1 are true and complete as of the date of this
Agreement and will be true and complete through Closing, regardless of what
investigations, if any, GRWW and (or) the Surviving Corporation will have made
prior to the date of this Agreement or prior to Closing:

(a)           Organization; Qualification. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Texas and has all requisite power and authority to own and use all of the
properties and assets it now owns and uses and to carry on the businesses in
which it is engaged.

 

(b)

Capitalization.

(i)            The authorized capital stock of the Company consists solely of
one million (1,000,000) shares of common stock, no par value per share, of which
one thousand (1,000) shares are issued and outstanding. As of the date of this
Agreement, the shares of the Company Common Stock are the only shares of capital
stock of the Company issued and outstanding. All such issued and outstanding
shares of the Company Common Stock have been duly authorized and validly

 

Agreement and Plan of Merger and Reorganization - Page 9

 


--------------------------------------------------------------------------------



 

issued and are fully paid and nonassessable. There are no outstanding options,
warrants, rights, subscriptions, claims of any character, agreements,
obligations, convertible or exchangeable securities, or other commitments,
contingent or otherwise, relating to the capital stock of the Company, pursuant
to which the Company is or may become obligated to issue or exchange any share
of capital stock. There is not now nor has there ever been any Person who holds
shares of capital stock of the Company other than Gary M. DeSerrano.

(ii)          There is no outstanding subscription, option, warrant, call,
right, agreement, or commitment (including any right of conversion or exchange
under any outstanding security or other instrument) entitling any person to
purchase or otherwise acquire from the Company Shareholder or the Company any
capital stock of the Company or any security convertible into or exchangeable
therefor, or any other right to acquire, any capital stock of the Company or
relating to the issuance, sale, delivery or transfer of the Company Common Stock
by the Company Shareholder or the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem, or otherwise acquire any of
its outstanding capital stock or to repurchase, redeem, or otherwise acquire any
of its outstanding capital stock.

(c)           Continuity of Business Enterprise. The Company operates at least
one significant historic business line, or owns at least a significant portion
of its historic business assets, in each case within the meaning of Treasury
Regulation Section 1.368-1(d).

(d)          Authority Relative to this Agreement. The Company and the Company
Shareholder have full power and authority (corporate and otherwise) to execute,
deliver, and perform this Agreement (including, without limitation, execution,
delivery and performance of the Operative Documents to which each of them is a
party) and to consummate the Transactions. The execution and delivery by the
Company Shareholder and the Company of this Agreement and the Operative
Documents, and the consummation of the Transactions, have been duly and validly
authorized by the Company and the Company Shareholder and no other actions on
the part of the Company and the Company Shareholder are necessary with respect
thereto. This Agreement and the Operative Documents have been duly and validly
executed and delivered by the Company and the Company Shareholder, and
constitute the legal, valid and binding obligations of the Company Shareholder
and the Company, enforceable against them in accordance with its terms. The
Company will take all corporate action that is necessary for the Company to
complete the Transactions pursuant to this Agreement.

(e)           Consents and Approvals. Prior to Closing, the Company and the
Company Shareholder have executed, delivered, and obtained all consents,
approvals, orders, and authorizations of, action by or in respect of this
Agreement, the Operative Documents, and the consummation of the Transactions,
each of which are listed on Schedule 4.1(e).

 

Agreement and Plan of Merger and Reorganization - Page 10

 


--------------------------------------------------------------------------------



 

 

(f)           Powers of Attorney. To the Best Knowledge of the Company and the
Company Shareholder, there are no outstanding powers of attorney executed on
behalf of the Company.

(g)           No Violations. To the Best Knowledge of the Company Shareholder,
as well as any director of officer of the Company, the execution, delivery, and
performance of this Agreement and the Operative Documents by the Company
Shareholder and the Company, the consummation by the Company Shareholder and the
Company of the Transactions and compliance by the Company Shareholder and the
Company with the provisions of this Agreement does not and will not: (i)
conflict with or result in any breach or violation of any provision of the
Articles of Incorporation or Bylaws of the Company, (ii) result in the creation
or imposition of any Lien on any of the property of the Company Shareholder or
the Company, (iv) violate any constitution, statute, rule, regulation, or Order
applicable to the Company Shareholder or the Company, or (v) violate any
territorial restriction on the Company or the Company Shareholder or any
non-competition or similar arrangement.

(h)          Compliance with Laws. To the Best Knowledge of the Company and the
Company Shareholder, the Company has complied with and is in compliance with all
federal, state, local, and foreign statutes, laws, ordinances, regulations,
rules, permits, judgments, orders or decrees applicable to the Company or any of
its properties, assets, operations, and businesses.

(i)            Investigation or Litigation. To the Best Knowledge of the Company
and the Company Shareholder there is no Proceeding pending, Threatened against,
relating to, or affecting the Company and the Company is not subject to any
currently existing Proceeding by any Governmental Body.

(j)            No Brokers. Neither the Company nor the Company Shareholder has
employed any broker, agent, or finder or incurred any Liability for any
brokerage fees, commissions, or finders’ fees in connection with the
Transactions.

(k)          Transfer of and Title to Company Common Stock. The Company
Shareholder has good and marketable title to all shares of the Company Common
Stock and is the sole record and beneficial owner the Company Common Stock.

(l)            Title to Tangible Personal Property. Schedule 4.1(l) lists all of
the material tangible personal property owned by the Company and used in the
ordinary course of the Company’s business. The Company has good and marketable
title to the material tangible personal property listed on Schedule 4.1(l).

(m)         Leases of Personal Property. Schedule 4.1(m) lists all personal
property leases to which the Company is a party (as lessee or lessor). The
Company is in good standing with regard to the personal property leases listed
on Schedule 4.1(m).

 

Agreement and Plan of Merger and Reorganization - Page 11

 


--------------------------------------------------------------------------------



 

 

(n)          Real Property. The Company does not own any interest, including any
leasehold interest, in any real property and does not have any option, right of
first offer, or right of first refusal to purchase or otherwise acquire any
interest, including any leasehold interest, in real property.

(o)           Tournaments. Schedule 4.1(o) lists all of the tournaments
organized and operated by the Company as of the date of this Agreement.

(p)          Contracts and Oral Commitments. Schedule 4.1(p) lists all contracts
and agreements (or summaries of all oral commitments) to which the Company is a
party.

(q)          Bank Accounts and Credit Cards. Schedule 4.1(q) lists the name and
address of all banks in which the Company has an account and all credit cards
obtained by the Company, the number of any such account or credit card and the
names of all persons authorized to draw thereon or to have access thereto.

(r)           Intellectual Property. The operation of the Company, in the
ordinary course and as presently conducted, requires no Intellectual Property
owned or registered by the Company. The operation of the Company, does however,
require the use of the name “Tight Lies Tour,” which name is related to certain
Intellectual Property initially registered with the United States Patent and
Trademark Office by Adams Golf, Inc., (and (or) Adams Golf IP, Ltd. and (or)
Adams Golf IP, L.P., collectively, with Adams Golf, Inc., referred to as “Adams
Golf”), as set forth on Schedule 4.1(r). The Company currently has an oral
agreement with Adams Golf, whereby Adams Golf permits the Company to use name
“Tight Lies Tour” in connection with the business of the Company without any
claim against the Company during the remainder of the 2006 calendar year and
during the 2007 calendar year, renewable thereafter annually in the sole
discretion of Adams Golf, (the “Oral Agreement”). The Oral Agreement between the
Company and Adams Golf is also referred to in Schedule 4.1(r). To the Best
Knowledge of Company and Company Shareholder, neither the execution of this
Agreement and the Operative Documents nor the consummation of the Transactions
will materially alter or materially impair the rights of the Subsidiary under
the Oral Agreement between the Company and Adams Golf, to use the name “Tight
Lies Tour,” as it relates to the Intellectual Property owned by Adams Golf and
listed on Schedule 4.1(r).

(s)           Insurance. Schedule 4.1(s) list all insurance polices maintained
by the Company, including, without limitation, insurance providing benefits for
employees. To the Best Knowledge of Company and Company Shareholder, all such
insurance policies are in full force and effect, all insurance premiums have
been timely paid as of the date of this Agreement, and no such policy will be
canceled prior to Closing.

(t)           Permits. Schedule 4.1(t) lists all of the Permits obtained and
held by the Company.

(u)          Corporate Name; Trade/Assumed Names. Schedule 4.1(u) lists the name
of the Company and all of the trade/assumed names used by the Company in the
ordinary

 

Agreement and Plan of Merger and Reorganization - Page 12

 


--------------------------------------------------------------------------------



 

course of its business. To the Best Knowledge of the Company and the Company
Shareholder, the Subsidiary will have the full right to use the name of the
Company in the conduct of business in its ordinary course. Further, to the Best
Knowledge of the Company and the Company Shareholder, the Subsidiary will have
the right to use each of the trade/assumed names, subject to the Oral Agreement
with Adams Golf regarding the trade name “Tight Lies Tour.”

(v)           Employee Matters. Schedule 4.1(v) contains a list of the names and
current compensation of all salaried employees of the Company and of all other
contract labor working for the Company that are expected to be hired by the
Subsidiary.

(w)         Employee Benefit Plan(s). Schedule 4.1(w) lists all Employee Benefit
Plans that the Company maintains or to which the Company contributes. To the
Best Knowledge of the Company and the Company Shareholder, each such Employee
Benefit Plan, and the related trust, insurance contract, or fund) has been
maintained, funded, and administered in accordance with the terms of such
Employee Benefit Plan and complies in form and in operation in all respects with
the applicable requirements of ERISA and the Code and all contributions,
including all employer contributions and employee salary reduction
contributions, that are due have been made to each such Employee Benefit Plan.

(x)           Financial Statements. Attached to Schedule 4.1(x) are copies of
the balance sheet of the Company (the “Closing Balance Sheet”) and the related
statements of income, and changes in shareholder’s equity and net worth for the
year to date ending on August 30, 2006 (the “Financial Statements”) made
available by the Company to the Subsidiary. The Financial Statements are
complete and correct, have been prepared in conformity with GAAP, and present
fairly the financial position of the Company at the respective dates indicated.

(y)           Books and Records. The minute books and other corporate records of
the Company, have been made available to GRWW and the Subsidiary and their
representatives prior to Closing, constitute all of the minute books and other
corporate records of the Company.

(z)           Disclosure. The Company Shareholder has delivered or made
available to the Subsidiary and GRWW complete and accurate copies of all
documents listed on the Disclosure Schedules delivered as a part this Agreement
and all other information requested by the Subsidiary and (or) GRWW, pursuant to
this Agreement.

4.2         No Other Representations and Warranties. Other than as set forth
above in Section 4.1, neither the Company or the Company Shareholder make any
other representation or warranties, express or implied, with respect to the
Company or any of its assets, liabilities, or operations.

 

Agreement and Plan of Merger and Reorganization - Page 13

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF GRWW AND SUBSIDIARY

 

5.1          Joint and Several. The Subsidiary and GRWW jointly and severally
represent and warrant to the Company Shareholder and to the Company that the
following are true and complete as of the date of this Agreement and will be
true and complete through the Closing, regardless of what investigations, if
any, the Company Shareholder or the Company made prior to the date of this
Agreement or prior to Closing:

 

(a)

Organization.

(i)            the Subsidiary is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware;

(ii)          GRWW is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Arizona;

(iii)         GRWW owns all of the issued and outstanding capital stock of the
Subsidiary; and

(iv)         neither the Subsidiary nor GRWW or their Affiliates have had any
ownership interest in the Company prior to the consummation of the Merger.

(b)          Authority Relative to this Agreement. Both the Subsidiary and GRWW
have full power and authority (corporate and otherwise) to execute, deliver, and
perform this Agreement (including, without limitation, execution, delivery and
performance of the Operative Documents to which each of them is a party) and to
consummate the Transactions. The execution and delivery by the Subsidiary and
GRWW of this Agreement and the Operative Documents, and the consummation of the
Transactions, have been duly and validly authorized by the Subsidiary and GRWW
and no other actions on the part of the Subsidiary and GRWW are necessary with
respect thereto. This Agreement and the Operative Documents have been duly and
validly executed and delivered by the Subsidiary and GRWW, and constitute the
legal, valid, and binding obligations of the Subsidiary and GRWW, enforceable
against them in accordance with their terms. The Subsidiary and GRWW will take
all corporate action that is necessary for the Subsidiary and GRWW to complete
the Transactions pursuant to this Agreement.

(c)           Consents and Approvals. Except as set forth in or otherwise
required by this Agreement or the Operative Documents, the execution, delivery,
and performance by GRWW and the Subsidiary of this Agreement and the
consummation of the Transactions by them requires no consent, approval, order,
or authorization of, action by or in respect of, or registration or filing with,
any Governmental Body or other Person.

(d)          Continuity of Business Enterprise. It is the present intention of
GRWW and the Subsidiary to continue at least one significant historic business
line of the Company,

 

Agreement and Plan of Merger and Reorganization - Page 14

 


--------------------------------------------------------------------------------



 

or to use at least a significant portion of the Company’s business assets in a
business, in each case within the meaning of Treasury Regulation Section
1.368-1(d).

(e)           No Brokers. Neither the Subsidiary nor GRWW have employed any
broker, agent, or finder or incurred any Liability for any brokerage fees,
commissions, or finders’ fees in connection with the Transactions.

(f)           No Violations. The execution, delivery, and performance of this
Agreement and the Operative Documents by the Subsidiary and GRWW, the
consummation by the Subsidiary and GRWW of the Transactions and compliance by
the Subsidiary and GRWW with the provisions of this Agreement does not and will
not (i) conflict with or result in any breach or violation of any provision of
the Articles of Incorporation or Bylaws of the Subsidiary or GRWW, (ii) result
in a default, or give rise to any right of termination, cancellation, or
acceleration or loss under any of the provisions of any note, bond, mortgage,
indenture, license, trust, agreement, lease, or other instrument or obligation
to which the Subsidiary or GRWW are a party or by which the Subsidiary or GRWW
may be bound, (iii) result in the creation or imposition of any Lien on any of
the property of the Subsidiary or GRWW, (iv) violate any Order, statute, rule,
or regulation applicable to the Subsidiary or GRWW, or (v) violate any
territorial restriction on GRWW or the Subsidiary or any non-competition or
similar arrangement.

(g)           GRWW Common Stock. The GRWW Common Stock to be issued pursuant to
the Merger will be, as of the Effective Date, duly authorized, validly issued,
fully paid and non-assessable. GRWW and the Subsidiary have furnished or made
available to the Company Shareholder a copy of (i) GRWW’s Annual Report on Form
10-KSB for the period ended December 31, 2006; (ii) Buyer’s Quarterly Report on
Form 10-QSB for the period ended June 31, 2006; and (iii) all other reports
filed by GRWW with the Securities and Exchange Commission (the “SEC”) under the
Exchange Act since June 31, 2006 (collectively, the “SEC Reports”). The SEC
Reports comply in all material respects with the applicable SEC rules and
regulations relating thereto, and, as of the date of this Agreement, no
additional filing or amendment to any previous SEC filing is required under such
rules and regulations. The SEC Reports do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained therein not misleading.

(h)          Filings with the SEC. GRWW and the Subsidiary have made all filings
with the SEC that they have been required to make within the past year under the
Securities Act and under the Exchange Act (collectively the “Public Reports”).
Each of the Public Reports has complied with the Securities Act and the Exchange
Act in all material respects. None of the Public Reports, as of their respective
dates, contained any untrue statement of material fact or omitted to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. GRWW and the
Subsidiary have made available to the Company Shareholder copies of each Public
Report, together will exhibits and schedules thereto and as amended, prior to
Closing.

 

Agreement and Plan of Merger and Reorganization - Page 15

 


--------------------------------------------------------------------------------



 

 

5.2         No Other Representations and Warranties. Other than as set forth
above in Section 5.1, neither GRWW or the Subsidiary make any other
representation or warranties, express or implied, with respect to the Company or
any of its assets, liabilities, or operations.

ARTICLE VI

ADDITIONAL AGREEMENTS

 

6.1          Conduct of the Company. After the date of this Agreement and prior
to Closing, the Company Shareholder will cause the Company to conduct its
operations according to its normal course of business to preserve its business
organization, keep available the services of its employees and independent
contractors, maintain satisfactory relationships with Governmental Bodies,
suppliers, customers, and all others having business relationships with the
Company and continue to service and maintain all of its respective assets in a
manner consistent with past practices. All risk of loss arising out of the
operations of the Company prior to Closing will be that of the Company
Shareholder, and neither GRWW nor the Subsidiary will have any obligation or
Liability in connection therewith.

6.2          Investigation of the Company. Prior to the Closing, the Company
agrees to furnish GRWW and the Subsidiary and their employees, officers, agents,
accountants, legal counsel, and other representatives with all financial,
operating, and other data and information concerning the Company and commitments
of the Company as the Subsidiary will from time to time reasonably request and
will afford GRWW and the Subsidiary and their employees, officers, accountants,
attorneys, agents, investment bankers, and other authorized representatives the
opportunity, during normal business hours, to review such documents and its
books and records and they will be given opportunity to ask questions of, and
receive answers from, representatives of the Company with respect to such
matters. Any confidential information disclosed by the Company Shareholder and
(or) the Company to the Subsidiary and (or) GRWW will be subject to the
non-disclosure obligations set forth in the non-disclosure agreement between the
Company Shareholder, the Subsidiary, and GRWW with respect to the Transaction.

6.3          Agreement to Consummate. Subject to the terms and conditions set
forth in this Agreement, each of the Parties agrees to use their best efforts to
do all things necessary, proper, or advisable under applicable laws and
regulations to consummate and make effective, as soon as reasonably practicable,
the Transactions contemplated by the Operative Documents, including, but not
limited to, the obtaining of all consents, authorizations, orders, and approvals
of any Governmental Body required in connection therewith that is necessary or
appropriate to permit the Transactions to be consummated. At any time after the
Closing, if any further action is necessary, proper, or advisable to carry out
the purposes of this Agreement, then, as soon as is reasonably practicable, each
Party will take, or cause its proper officers to take, such action. Each of the
Parties further agree that they will cooperate with the others after the
consummation of the Transactions for the purpose of providing the Subsidiary
with the information and access to information necessary to ensure the
Subsidiary with a reasonably smooth transition into the ownership of the
Company. No Party will take or cause to be taken any action that would cause the
representations or warranties expressed in this Agreement to be untrue or
incorrect at Closing.

 

Agreement and Plan of Merger and Reorganization - Page 16

 


--------------------------------------------------------------------------------



 

 

6.4          Approval of Third Parties. As soon as practicable after the
execution of this Agreement, the Company Shareholder will use his best efforts
to obtain all necessary approvals and consents of all third parties required on
the part of the Company Shareholder for the consummation of the Transactions
(the “Third Party Consents”). The Subsidiary and GRWW will reasonably cooperate
with the Company Shareholder in securing any necessary consents from, or in
making any filings with or giving any notice to any third parties necessary for
the Company Shareholder to comply with this Section 6.4.

6.5          Notice. Each Party will promptly give written notice to the other
upon becoming aware of the occurrence or failure to occur, or the impending or
Threatened occurrence or failure to occur, of any event that would cause or
constitute, any of their respective representations or warranties being or
becoming untrue or incorrect.

6.6          Disclosure Schedules. The Company Shareholder will have delivered
to the Subsidiary, prior to the date of this Agreement, the proposed final
version of the Disclosure Schedules containing all of the disclosures, exhibits,
and other information or items required by the various provisions of this
Agreement.

6.7          Filings. The Parties will each make or cause to be made any filings
and submissions under the laws of any jurisdiction, to the extent that such
filings are necessary to consummate the transactions contemplated by this
Agreement and will take all actions necessary to consummate the transactions
contemplated by this Agreement in a manner consistent with the applicable laws
of such jurisdiction. Each Party will furnish to the other Party such necessary
information and reasonable assistance as such other Parties may request in
connection with his/her/its preparation of necessary filings or submissions to
any governmental entity.

6.8          Unregistered Securities; Restrictions. The Company Shareholder
understands that the Promissory Note, the Warrants, and the GRWW Common Stock to
be received by the Company Shareholder under this Agreement, the Promissory
Note, and the Warrants have not, and will not be, registered under the
Securities Act, or under any state securities laws, and are being offered and
granted in reliance upon federal and state exemptions for transactions not
involving any public offering. Accordingly, the Promissory Note, the Warrants,
and the shares of GRWW Common Stock issued pursuant to this Agreement will be
subject to a stop-transfer will bear the following legends:

 

 

 

(a)

Promissory Note Legend.

 

“THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE ENCUMBERED, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO THE ISSUER TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR SUCH TRANSACTION COMPLIES WITH

 

Agreement and Plan of Merger and Reorganization - Page 17

 


--------------------------------------------------------------------------------



 

RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.”

 

(b)

Warrant Legend.

“NEITHER THE WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES ISSUABLE
UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE ENCUMBERED, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO THE ISSUER TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR SUCH TRANSACTION COMPLIES WITH RULES PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.”

 

(c)

Stock Certificate Legend.

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE ENCUMBERED, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUER TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR SUCH TRANSACTION COMPLIES WITH
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.”

6.9          Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(a) any Transaction contemplated under this Agreement or (b) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to Closing, each of the other Parties will cooperate with him, her, or it and
his, her, or its counsel in the defense or contest, make available its books and
records as will be necessary in connection with the defense or contest, all at
the sole cost and expense of the contesting or defending Party (unless
contesting or defending Party is entitled to indemnification therefor under
Article X).

ARTICLE VII

TAXES

7.1          Company Tax Status. The Company has been a validly electing S
corporation at all times during its existence and will be an S Corporation up to
an including the day before Closing. At no time since its formation was the
Company taxable as a C corporation under the

 

Agreement and Plan of Merger and Reorganization - Page 18

 


--------------------------------------------------------------------------------



 

Code. To the Best Knowledge of the Company and the Company Shareholder: (i) all
Taxes that are due and payable by the Company, other than those presently
payable without penalty or interest, have been timely paid; (ii) there is no Tax
deficiency asserted against the Company; (iii) there are no Tax Liens upon any
properties or assets of the Company nor has notice been given of any event which
could lead to any such Lien; (iv) no Internal Revenue Service, state, or local
audit, investigation or Proceeding of the Company is pending or Threatened; (v)
all monies required for the payment of Taxes, other than federal income taxes,
not yet due and payable with respect to the operations of the Company through
and including Closing have been approved, reserved against, and entered upon the
books and the Closing Balance Sheet; (vi) all monies required to be withheld by
the Company from employees, independent contractors, or others, if any, or
collected from customers for income taxes, social security and unemployment
insurance taxes and sales, excise and use taxes, and the portion of any such
taxes to be paid by the Company to governmental agencies or set aside in
accounts for such purpose have been approved, reserved against and entered upon
the books and the Closing Balance Sheet.

 

7.2

Returns and Taxes.

(a)        Preparation and Filing of Returns. The Company and the Company
Shareholders will prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the Company and the Company Shareholders for all periods
ending on or prior to Closing that are filed or to be filed after Closing. The
Company and the Company Shareholder will permit GRWW and the Subsidiary to
review and comment on each Tax Return described in the preceding sentence prior
to filing.

(b)          Responsibility For Federal Income Tax Liabilities Derived From The
Operations Of The Company/Subsidiary. To the extent permitted by applicable law,
the Company Shareholder shall include any income, gain, loss, deduction, or
other tax item of the Company for all periods up to and including the day prior
to Closing on their individual federal income tax returns in a manner consistent
with the Schedule K-1s prepared for the Company and the Company Shareholder for
such periods. The Company Shareholder will be solely responsible for the payment
of any federal income tax liability that results from reporting such items of
income, gain, loss, deduction, or other tax item of the Company on their
individual federal income tax returns through the day prior to Closing. GRWW and
the Subsidiary will be responsible for reporting all gain, loss, deduction, or
other tax items of the Subsidiary incurred on the day of and after Closing.

(c)           Responsibility For Non-Federal Income Tax Liabilities Derived From
The Operations Of The Company/Subsidiary. To the extent permitted by applicable
law, GRWW and the Subsidiary agree to assume responsibility for, agree to be
liable for, and agree to pay in full, all Taxes other than as set forth in
Subsection (b), above, which result from the operation of the business of the
Company, whether such Taxes relate to a period prior to Closing or a period
after Closing. To the extent that the Company or Company Shareholder is held
responsible or liable for any Taxes, other than as set forth in Subsection (b),
above, which result from the operation of the business of the Company, whether
such Taxes relate to a period prior to Closing or a period after closing, GRWW
and

 

Agreement and Plan of Merger and Reorganization - Page 19


--------------------------------------------------------------------------------



 

 

the Subsidiary agree to jointly and severally indemnify the Company Shareholder
for the full amount of any such Taxes and related penalties and (or) interest.

(d)          Coordination to Mitigate Taxes. GRWW, the Subsidiary, the Company,
and the Company Shareholder each agree, upon request, to use their best efforts
to obtain any certificate or other document from any Governmental Body or any
other Person as may be necessary to mitigate, reduce, or eliminate any Taxes
that could be imposed (including with respect to the transactions contemplated
by this Agreement).

(e)           Tax Sharing Arrangements. The Company is not and has never been a
party to or bound by a tax allocation or sharing agreement.

(f)           Coordination in Preparing Returns and In Tax Disputes. GRWW, the
Subsidiary, the Company, and the Company Shareholder each will fully cooperate,
as and to the extent reasonably requested by the other Party, in connection with
the filing of any Tax Return, any audit, any litigation, and any other
Proceeding with respect to Taxes. Such cooperation will include the retention
and (upon the other Party’s request) the provision of records and information
reasonably relevant to any such audit, litigation, or other Proceeding and
making employees’ available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. GRWW, the
Subsidiary, the Company, and the Company Shareholder each agree (i) to retain
all books and records with respect to Taxes pertinent to the Company and the
Company Shareholder relating to any taxable periods beginning before Closing
until expiration of the statute of limitations (and, to the extent notified by
GRWW and the Subsidiary, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authorities, (ii) to give the other Party reasonable notice prior to
transferring, destroying, or discarding any such books and records and, if the
other Party so requests, GRWW and the Subsidiary or the Company and the Company
Shareholder, as the case may be, shall allow the other Party to take possession
of such books and records; and (iii) to promptly give the other Party notice of
any audit, investigation, litigation or other Proceeding instituted by any
taxing authority against any other Party (such notice shall include all notices
and other correspondence between the Party and the taxing authority).

 

7.3

Tax Treatment of the Merger.

(a)          Tax-Free Reorganization. GRWW, the Subsidiary, and the Company
Shareholder each acknowledge and agree that the transactions contemplated by
this Agreement are intended to constitute a tax-free reorganization under Code
Section 368(a). Neither GRWW nor the Company Shareholder has any present
intention of taking any acts which would jeopardize the tax-free treatment of
this transaction, and will, among other things, take those actions necessary to
effect the tax-free reorganization including those actions required by Treas.
Reg. Section 1.368-3(a) (which includes the adoption of a Plan of
Reorganization), including, without limitation, any present intention with
respect to (i) the sale, transfer, or other disposition of any of the assets of
the Subsidiary acquired pursuant to the Merger, other than in the ordinary
course of business,

 

Agreement and Plan of Merger and Reorganization - Page 20

 


--------------------------------------------------------------------------------



 

(ii) the redemption or other acquisition, either directly or indirectly, of any
of the GRWW Common Stock issued to the Company Shareholder pursuant to the
Merger, or (iii) the payment of any extraordinary dividends with respect to any
of the GRWW Common Stock issued to the Company Shareholder pursuant to the
Merger.

(b)          No Code Section 338 Election. Neither GRWW, the Subsidiary, the
Company, or the Company Shareholder, nor any of their Affiliates will make any
election under Code Section 338 with respect to the Transactions contemplated by
this Agreement.

(c)           Tax Disclosure Authorization. Notwithstanding in this Agreement to
the contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms as used
in Code Sections 6011 and 6112 and the Treasury Regulations thereunder)
contemplated by this Agreement and all materials of any kind provided to such
Party or such Person relating to such tax treatment and tax structure, except to
the extent necessary to comply with any applicable federal or state securities
law. This authorization is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the transaction’s tax treatment or tax structure, (ii)
the identities of participants or potential participants, (iii) the existence or
status of any negotiations (iv) any pricing or financial information (except to
the extent such pricing or financial information is related to the transaction’s
tax treatment or tax structure), or (v) any other term or detail not relevant to
the transaction’s tax treatment or the tax structure.

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

 

8.1          General Conditions. Consummation of the Transactions will be
subject to the fulfillment at Closing of each of the following conditions:

(a)           No Injunction. To the Best Knowledge of GRWW, the Subsidiary, the
Company, and the Company Shareholder, no court having jurisdiction will have
issued an injunction preventing the consummation of the Transactions that will
not have been stayed or dissolved prior to or on Closing.

(b)          Proceedings. All proceedings taken or to be taken in connection
with the Transactions, and all documents incident thereto will be reasonably
satisfactory in form and substance to the Parties and their counsel, and the
Parties and their counsel will have received all such counterpart originals or
certified or other copies of such documents as the Parties or their counsel may
reasonably request.

8.2          Conditions to Closing in Favor of Company and Company Shareholder.
Consummation of the Transactions will be subject to the fulfillment, to the
satisfaction of the Company Shareholder, or their written waiver, at or before
Closing, of each of the following conditions:

 

Agreement and Plan of Merger and Reorganization - Page 21

 


--------------------------------------------------------------------------------



 

 

(a)           Representations and Warranties of GRWW and Subsidiary. The
representations, warranties, and statements of GRWW and the Subsidiary contained
in this Agreement and the Operative Documents will be complete, true, and
accurate as of the date of this Agreement and will also be complete, true, and
accurate at and as of Closing, except for changes contemplated by this
Agreement, as if made on the Closing; and GRWW and the Subsidiary will have
performed or complied with all agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to Closing.

(b)          GRWW’s and Subsidiary’s Officers’ Certificate. GRWW and the
Subsidiary will have delivered to the Company Shareholder separate Officers’
Certificates of both GRWW and the Subsidiary, dated as of Closing, certifying to
(i) the due adoption by the respective Board of Directors of the resolutions
approving the execution and delivery of this Agreement, and the consummation of
the Transactions and (ii) the incumbency of the respective President, Secretary,
and other officers of GRWW and the Subsidiary executing any of the Operative
Documents.

(c)           Governmental Consents, Authorizations, Etc. All material consents,
authorizations, orders, or approvals of, and filings or registrations with, and
any permits, licenses, or other authorizations required by, any applicable
Governmental Body that are required for, or in connection with, the execution
and delivery of this Agreement by GRWW and the Subsidiary and the consummation
by GRWW and the Subsidiary of the Transactions will have been obtained or made.

(d)          Closing Consideration. GRWW and the Subsidiary will have delivered
to the Company Shareholder the Consideration required by Section 2.2, including
the execution and delivery of the Promissory Note in the form attached to this
Agreement as “Exhibit A.”

(e)           Warrant Agreement. GRWW and the Subsidiary will have executed and
delivered to the Company Shareholder the Warrant Agreement in the form attached
to this Agreement as “Exhibit B.”

(f)           Employment Agreements. GRWW, the Subsidiary, and USPGT will have
executed and delivered to Gary M. DeSerrano and Kathy J. DeSerrano the various
Employment Agreements in the forms attached to this Agreement as “Exhibit C.”

(g)           Litigation. There will be no effective Order of any nature
(including any temporary restraining order) issued by a Governmental Body of
competent jurisdiction restraining or prohibiting consummation or altering the
terms of any of the Transactions, or actions seeking damages based upon the
foregoing which the Company Shareholder reasonably deems material. Neither GRWW
nor the Subsidiary will have become subject to any litigation, which, if
adversely determined, could, in the opinion of the Company Shareholder, have a
Material Adverse Effect on the Subsidiary or GRWW.

(h)          No Adverse Change. There will have occurred no adverse change
(whether or not covered by insurance) in operations, assets, liabilities,
properties, or financial

 

Agreement and Plan of Merger and Reorganization - Page 22

 


--------------------------------------------------------------------------------



 

condition of GRWW since the Memorandum of Agreement among GRWW, Gary M.
DeSerrano, and Kathy J. DeSerrano, was executed on August 2, 2006.

(i)            Delivery of Documents/Acceptance of Disclosure Schedules. GRWW
and the Subsidiary will have timely delivered any and all documents,
instruments, schedules, and financial statements required under this Agreement
to the Company Shareholder.

(j)           Company Shareholder’s Investigation. Any investigations by the
Company Shareholder and his/her representatives in connection with the proposed
Transactions will not have caused the Company Shareholder or his/her
representatives to become aware of any facts or circumstances relating to the
Subsidiary that in the sole discretion of the Company Shareholder makes it
inadvisable for the Company Shareholder to proceed with the Transactions.

(k)          Approval. The Respective Boards of Directors of GRWW and the
Subsidiary each will have approved this Agreement and the transactions
contemplated by this Agreement.

(l)            Certificate of Authorities. The Subsidiary will have furnished to
the Company Shareholder (i) certificates of the Secretary of State of the state
in which the Subsidiary and GRWW are organized or incorporated, dated as of a
date not more than fifteen (15) business days prior to the Closing, attesting to
the incorporation and good standing of the Subsidiary and GRWW, (ii) a copy,
certified by the Secretary of State of the state in which the Subsidiary and
GRWW are organized or incorporated, as of a date not more than fifteen (15)
business days prior to the Closing, of the Articles of Incorporation and all
amendments thereto for the Subsidiary and GRWW, (iii) a copy, certified by the
Secretary of the Subsidiary and GRWW, of the Bylaws of the Subsidiary, as
amended and in effect as of Closing, and (iv) a copy, certified by the Secretary
of the Subsidiary and GRWW, of resolutions duly adopted by the respective Boards
of Directors of the Subsidiary and GRWW duly authorizing the transactions
contemplated in this Agreement.

(m)         Certificate of Merger. The Company Shareholder will have received a
copy of the fully executed Certificate of Merger that will be filed upon Closing
with the State of Delaware in order to consummate the Merger.

(n)          Other Matters. GRWW and the Subsidiary will have delivered to the
Company Shareholder, in form and substance reasonably satisfactory to counsel
for the Company Shareholder, such certificates and other evidence as the Company
Shareholder may reasonably request as to the satisfaction of the conditions
contained in this Section 8.2.

8.3          Conditions to Closing in Favor of GRWW and Subsidiary. Consummation
of the Transactions will be subject to the fulfillment, to the reasonable
satisfaction of GRWW and the Subsidiary, or their written waiver, at or before
Closing of the following conditions:

 

Agreement and Plan of Merger and Reorganization - Page 23

 


--------------------------------------------------------------------------------



 

 

(a)           Representations and Warranties of the Company and the Company
Shareholder. The representations, warranties, and statements of the Company and
the Company Shareholder contained in this Agreement and the Operative Documents
will be complete and accurate as of the date of this Agreement and will also be
complete and accurate at and as of Closing, except for changes contemplated by
this Agreement, as if made at and as of Closing; and the Company Shareholder
will have performed or complied with all agreements and covenants required by
this Agreement to be performed or complied with by them at or prior to Closing.

(b)          Governmental Consents, Authorizations, Etc. All material consents,
authorizations, orders, or approvals of, and filings or registrations with, and
any permits, licenses or other authorizations required by, any applicable
Governmental Body that are required for or in connection with, the execution and
delivery of this Agreement by the Company Shareholder and the Company and the
consummation by the Company Shareholder and the Company of the Transactions will
have been obtained or made.

(c)           Litigation. There will be no effective Order of any nature
(including any temporary restraining order) issued by a Governmental Body of
competent jurisdiction restraining or prohibiting consummation or altering the
terms of any of the Transactions, or actions seeking damages based upon the
foregoing which GRWW or the Subsidiary reasonably deems material. The Company
will not have become subject to any litigation, which, if adversely determined,
could, in the opinion of GRWW or the Subsidiary, have a Material Adverse Effect
on the Company.

(d)          No Adverse Change. There will have occurred no adverse change
(whether or not covered by insurance) in operations, assets, liabilities,
properties or financial condition of the Company since the date of the Financial
Statements.

(e)           Delivery of Documents/Acceptance of Disclosure Schedules. The
Company Shareholder will have timely delivered any and all amendments and (or)
supplements to the Disclosure Schedules and all other documents, instruments,
schedules, and financial statements required under this Agreement to GRWW and
the Subsidiary.

(f)           Subsidiary’s Investigation. The investigations by GRWW and the
Subsidiary and their representatives in connection with the proposed
Transactions will not have caused GRWW or the Subsidiary or their
representatives to become aware of any facts or circumstances relating to the
Company that make it inadvisable for GRWW and the Subsidiary to proceed with the
Transactions.

(g)           Approval. The Company and the Company Shareholder each will have
approved this Agreement and the transactions contemplated by this Agreement.

(h)          Certificate of Authorities. The Company Shareholder will have
furnished to GRWW and the Subsidiary (i) certificates of the Secretary of State
Texas and the Comptroller of Public Accounts of the State of Texas, dated as of
a date not more than fifteen (15) business days prior to Closing, attesting to
the incorporation and good standing

 

Agreement and Plan of Merger and Reorganization - Page 24

 


--------------------------------------------------------------------------------



 

of the Company, (ii) a copy, certified by the Secretary of State Texas, as of a
date not more than fifteen (15) business days prior to the Closing, of the
Articles of Incorporation and all amendments thereto for the Company, (iii) a
copy, certified by the Secretary of the Company, of the Bylaws of the Company,
as amended and in effect as of the Closing, and (iv) a copy, certified by the
Secretary of the Company, of resolutions duly adopted by the Board of Directors
of the Company duly authorizing the transactions contemplated in this Agreement.

(i)            Corporate Records and Books of Account. The respective corporate
seals, articles of incorporation, bylaws, stock certificates, stock transfer
ledgers, and corporate books and records of the Company, updated up to the
Closing, will be delivered to the Subsidiary.

(j)            Bank Accounts. The Company Shareholder will have caused the
Company to have revoked all existing authorities and all instructions to banks
in respect of the operations of the bank accounts of the Company and new
authorities and instructions will be given to such persons on such terms as GRWW
and the Subsidiary may require.

(k)          Certificate of Merger. GRWW and the Subsidiary will have received a
fully executed Certificate of Merger sufficient for filing with the State of
Delaware in order to consummate the Merger.

(l)            Other Matters. The Company Shareholder will have delivered to
GRWW and the Subsidiary such certificates and other evidence as the Subsidiary
may reasonably request as to the satisfaction of the conditions contained in
this Section 8.3.

ARTICLE IX

CLOSING AND TERMINATION

 

9.1          Closing. Subject to the right of GRWW, the Subsidiary, and (or) the
Company Shareholder to terminate this Agreement pursuant to Section 9.2, below,
the closing of the Transactions will, unless otherwise agreed to in writing by
the Company Shareholder and the Subsidiary, take place via mailing and
facsimile, with the Agreement and all of the Operative Documents being fully
executed by all Parties no later than 6:00 p.m. Central Time on September 5,
2006 (the “Closing”). The Parties agree to extend the Closing to not later than
September 30, 2006, by giving written notice thereof to the other by the date of
Closing referred to in the preceding sentence. If the Closing period is
extended, the term “Closing” as used in this Agreement will mean and refer to
such Closing as extended.

 

 

9.2

Termination. This Agreement may be terminated at any time prior to the Closing:

 

(a)           by mutual written agreement of the Subsidiary, GRWW, and the
Company Shareholder;

(b)          by the Company Shareholder if any representation or warranty of
GRWW and (or) the Subsidiary contained in this Agreement will have been breached
in any respect,

 

Agreement and Plan of Merger and Reorganization - Page 25

 


--------------------------------------------------------------------------------



 

as to which notice will have been given to the breaching Party, and such
breached will not have been cured or otherwise resolved to the reasonable
satisfaction of the other Party on or before Closing;

(c)           by GRWW and (or) the Subsidiary if any representation or warranty
of the Company and (or) the Company Shareholder contained in this Agreement will
have been breached in any material respect, as to which notice will have been
given to the breaching Party, and such breech will not have been cured or
otherwise resolved to the reasonable satisfaction of the other Party on or
before Closing;

(d)          by GRWW, the Subsidiary, the Company, or the Company Shareholder if
any condition to the consummation of the Transactions contemplated under this
Agreement that must be fulfilled has become impractical or impossible to be
fulfilled;

(e)           by GRWW, the Subsidiary, the Company, or the Company Shareholder
if any permanent injunction or other order of a court or other competent
authority preventing the consummation of the Transactions will have become final
and non-appealable; or

(f)           by GRWW, the Subsidiary, the Company, or the Company Shareholder
if the Closing has not occurred by September 30, 2006; provided, however, that
such date may be extended by written agreement among the Parties and provided,
further, that no Party will be permitted to terminate if such Party is in
violation of this Agreement.

9.3          Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.2, this Agreement will become wholly void and
have no further force and effect except as hereinafter provided; and there will
be no Liability on the part of any Party to any other Party except as otherwise
expressly provided in this Agreement.

9.4          Extension; Waiver. At any time prior to the Closing, any Party that
is entitled to the benefits of this Agreement (with respect to any such
corporate party, by action taken by its Board of Directors or a duly authorized
officer), may (a) extend the time for the performance of any of the obligations
or other acts of any of the other Parties, (b) in whole or in part, waive any
inaccuracy in the representations and warranties of any of the other Parties
contained in this Agreement or in any exhibit or schedule that is made part of
this Agreement or in any document delivered pursuant to this Agreement, and (c)
in whole or in part, waive compliance with any of the agreements of any of the
other Parties or conditions contained in this Agreement. Any agreement on the
part of any Party to any such extension or waiver will only be valid if same is
set forth in an instrument in writing signed and delivered on behalf of such
Party.

ARTICLE X

SURVIVAL AND INDEMNIFICATION

 

10.1        Survival of Representations and Warranties. All of the respective
representations and warranties of the Company and (or) the Company Shareholder
contained in this Agreement and the Operative Documents will survive the
consummation of the Transactions contemplated in this Agreement and will
continue in full force and effect after Closing for a period

 

Agreement and Plan of Merger and Reorganization - Page 26

 


--------------------------------------------------------------------------------



 

of eighteen (18) months from Closing at which time they will expire. All of the
respective representations and warranties of GRWW and (or) the Subsidiary
contained in this Agreement and the Operative Documents will survive the
consummation of the Transaction contemplated in this Agreement and will continue
in full force and effect after Closing for a period of eighteen (18) months.

10.2        Indemnification for Company and Company Shareholder’s Benefit. The
Subsidiary and GRWW jointly and severally agree to indemnify and hold each
Company Shareholder and the Company and his/her/its officers, directors, agents,
attorneys, and accountants (“Company/Company Shareholder Indemnitees”) harmless
from any and all damages, losses (which will include any diminution in value,
liabilities, joint or several), payments, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses (including without limitation, fees, disbursements and
expenses of attorneys, accountants and other professional advisors and of expert
witnesses and costs of investigation and preparation) of any kind or nature
whatsoever, directly or indirectly resulting from, relating to or arising out of
any breach or nonperformance (partial or total) of or inaccuracy in any
representation or warranty or covenant or agreement of the Subsidiary or GRWW
contained in this Agreement or any Operative Document which survives the
Closing.

10.3        Indemnification for GRWW’s and Subsidiary’s Benefit. The Company and
the Company Shareholder agree to jointly and severally indemnify and hold the
Subsidiary, GRWW, and their officers, directors, agents, attorneys, and
accountants (“GRWW/Subsidiary Indemnitees”) harmless from any and all damages,
losses (which will include any diminution in value, liabilities, joint or
several), payments, obligations, penalties, claims, litigation, demands,
defenses, judgments, suits, proceedings, costs, disbursements or expenses
(including without limitation, fees, disbursements and expenses of attorneys,
accountants, and other professional advisors and of expert witnesses and costs
of investigation and preparation) of any kind or nature whatsoever, directly or
indirectly resulting from, relating to or arising out of any breach or
nonperformance (partial or total) of or inaccuracy in any representation or
warranty or covenant or agreement of the Company or the Company Shareholder
contained in this Agreement or any Operative Document which survives Closing.

10.4        Indemnification Notice. If a GRWW/Subsidiary Indemnitee or
Company/Company Shareholder Indemnitee intends to exercise their right to
indemnification provided in this Article X, such GRWW/Subsidiary Indemnitee or
Company/Company Shareholder Indemnitee will provide the Party or Parties from
whom the indemnification will be sought (the “Indemnitor”) at least fifteen (15)
days prior written notice (the “Indemnification Notice”) of such GRWW/Subsidiary
Indemnitee’s or Company/Company Shareholder Indemnitee’s intention to do so and
the facts or circumstances giving rise to the claim (“Indemnification Claim”).
Nothing contained in this Agreement will preclude any GRWW/Subsidiary Indemnitee
or Company/Company Shareholder Indemnitee from taking any actions deemed
reasonably necessary or appropriate in response to any third party claims during
such interim period. An Indemnification Claim may, at the option of
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee, be
asserted as soon as any situation, event or occurrence has been noticed by
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee regardless
of whether actual harm has been suffered or out-of-pocket expenses incurred.
During such fifteen (15)

 

Agreement and Plan of Merger and Reorganization - Page 27

 


--------------------------------------------------------------------------------



 

day period, the Indemnitor will be entitled to cure the defect or situation
giving rise to the Indemnification Claim to the complete satisfaction of
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee. If the
Indemnitor is unwilling or unable to cure, to the complete satisfaction and the
Indemnitor, the defect or situation giving rise to the Indemnification Claim
during such fifteen (15) day period, the Indemnitor will assume the defense of
such claim at its sole expense through counsel reasonably satisfactory to the
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee; provided
that (i) the Indemnitor will not permit any lien, encumbrance or other adverse
charge upon any asset of any GRWW/Subsidiary Indemnitee; (ii) the Indemnitor
will permit GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee
to participate in such settlement or defense through counsel selected by such
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee at
Indemnitor’s expense, and (iii) the Indemnitor will agree to promptly reimburse
such GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee for
the full amount of its liability to the third party claimant. If the Indemnitor
will not have employed counsel reasonably satisfactory to the GRWW/Subsidiary
Indemnitee or Company/Company Shareholder Indemnitee to defend such claim or if
such GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee will
have reasonably concluded (with the written advice of counsel) that the position
of such GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee and
the Indemnitor may be in conflict (in which case the Indemnitor will not have
the right to direct the defense of any such claim on behalf of such
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee), the
GRWW/Subsidiary Indemnitee or Company/Company Shareholder Indemnitee may defend
against such claim or related legal proceeding with such counsel and in such
manner as the GRWW/Subsidiary Indemnitee or Company/Company Shareholder
Indemnitee deems appropriate, and may consent to the settlement or compromise
of, or consent to the entry of a judgment arising from, such claim or legal
proceeding without the consent of the Indemnitor and the reasonable legal and
other expenses incurred by such GRWW/Subsidiary Indemnitee or Company/Company
Shareholder Indemnitee will be borne by the Indemnitor. Notwithstanding the
foregoing, each GRWW/Subsidiary Indemnitee or Company/Company Shareholder
Indemnitee will have the right to pay or settle any such claim provided in such
event it will waive its right to indemnity therefore by the Indemnitor.

 

10.5

Limitations of Liability.

(a)           No indemnitor will be required to indemnify any Indemnitee under
this Article X until the aggregate amount of all such claims exceeds $10,000.00
(the “Threshold Amount”), and if such claims exceed the Threshold Amount, the
indemnitee will be entitled to recover all of its losses, excluding the
Threshold Amount.

(b)          The Company’s and the Company Shareholder’s liability under this
Article X will be limited to losses or damages not exceeding in the aggregate
the Consideration. The Company and the Company Shareholder will be able to
satisfy any claim for indemnification in either cash or shares of GRWW Common
Stock, at the discretion of the Company or the Company Shareholder, with such
shares of GRWW Common Stock having a value per share equal to the average of the
high and low sales prices for the GRWW Common Stock as reported on the OTCBB for
the ten (10) business days

 

Agreement and Plan of Merger and Reorganization - Page 28

 


--------------------------------------------------------------------------------



 

preceding the date that the Subsidiary satisfies the claim out of the shares of
GRWW Common Stock.

(c)          GRWW’s and (or) the Subsidiary’s liability under this Article will
be limited to losses or damage not exceeding in the aggregate the Consideration
and any claim by the Company Shareholder or the Company must be satisfied in
cash.

(d)          If any damages suffered by an indemnitee for which a claim for
indemnification is made under this Agreement will result in any insurance
recovery, then the amount of such damages payable by the indemnitor will be
limited, in addition to the other limitations set forth herein, to the excess
over and above any insurance proceeds actually received. The indemnitee will
exercise its business judgment, in good faith, to determine whether insurance
coverage exists with respect to any damages otherwise payable by the Indemnitor
hereunder and to the extent the indemnitee determines insurance coverage exists,
the indemnitee will file a claim under any insurance policy with respect to such
damages.

(e)           If any damages suffered by an indemnitee for which a claim for
indemnification is made hereunder will result in a recovery from any third
party, then the amount of such damages payable by the Indemnitor will be
limited, in addition to the other limitations set forth herein, to the excess
over and above any such proceeds actually received.

(f)           The Parties acknowledge and agree that the rights of
indemnification provided for in this Article X will be the sole and exclusive
remedy of the Parties for any claim or cause of action arising out of or
relating to the negotiation, execution, delivery, performance, or breach of this
Agreement (whether such claim or cause of action is based on breach of contract,
misrepresentations, tort, violation of statute, or otherwise), other than claims
for injunctive relief, where appropriate.

ARTICLE XII

GENERAL PROVISIONS AND OTHER AGREEMENTS

 

11.1        Notices. All notices and other communications under this Agreement
will be in writing and will be deemed given if and when delivered personally or
transmitted by facsimile (receipt confirmed) or mailed by registered or
certified mail (return receipt requested) or sent by a recognized next business
day courier to the following persons at the following addresses (or at such
other address for a Party as will be specified by like notice):

 

Agreement and Plan of Merger and Reorganization - Page 29

 


--------------------------------------------------------------------------------



 

 

 

(a)

If to GRWW:

 

 

Greens Worldwide Incorporated

 

 

346 Woodland Church Road

 

 

Hertford, North Carolina 27944

 

 

Attn: R. Thomas Kidd, Chief Executor Officer

 

Facsimile: (252) 264-2068

 

 

with a copy to:

Williams Mullen

222 Central Park Avenue

Suite 1700

Virginia Beach, Virginia 23462

Attn: John M. Paris, Jr., Esq.

 

Facsimile: (757) 473-0395

 

 

(b)

If to the Subsidiary:

 

Players Tour Inc.

346 Woodland Church Road

Hertford, North Carolina 27944

Attn: R. Thomas Kidd, Chief Executive Officer

Facsimile: (252) 264-2068

with a copy to:

Williams Mullen

222 Central Park Avenue

Suite 1700

Virginia Beach, Virginia 23462

Attn: John M. Paris, Jr., Esq.

Facsimile: (757) 473-0395

 

 

Agreement and Plan of Merger and Reorganization - Page 30

 


--------------------------------------------------------------------------------



 

 

 

(c)

If to the Company Shareholder or the Company:

Texas Sports Group, Inc.

1732 East Branch Hollow Drive

Carrollton, Texas 75007

Attn: Gary M. DeSerrano, President

Facsimile: (972) 395-8812

with a copy to:

Bell Nunnally & Martin LLP

3232 McKinney Avenue

Suite 1400

Dallas, Texas 75204

Attn: M. Seth Sosolik, Esq.

Facsimile: (214) 740-1499

 

11.2        Fees and Expenses. The Company Shareholder, the Company, GRWW, and
the Subsidiary will each pay all of their own fees, costs, and expenses
(including without limitation, those of accountants, appraisers, and attorneys)
incurred in connection with or related to the preparation, negotiation,
execution, delivery, satisfaction, compliance, and consummation of this
Agreement and the Transactions contemplated this Agreement and the closing
conditions under this Agreement. All of the Company Shareholder’s and the
Company’s fees, costs, and expenses will be reflected as an accrued liability on
the Closing Balance Sheet.

11.3        Interpretation. The headings contained in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of
this Agreement. Terms such as “herein,” “hereof,” “hereinafter” refer to this
Agreement as a whole and not to the particular sentence or paragraph where they
appear, unless the context otherwise requires. Terms used in the plural include
the singular, and vice versa, unless the context otherwise requires. This
Agreement and all of all documents executed and delivered pursuant to this
Agreement have been drafted by all of the Parties to this Agreement and should
not be construed against any of the Parties.

11.4        Counterparts. This Agreement may be executed by facsimile in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

11.5       Publicity. Prior to Closing, no Party will issue any press release or
make any other public statement, in either case relating to or connected with or
arising out of this Agreement or the matters contained in this Agreement,
without obtaining the prior written approval of the other Parties to the
contents and the manner of presentation and publication thereof.

 

11.6       Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision will be fully severable. This Agreement will be
construed and enforced as if such

 

Agreement and Plan of Merger and Reorganization - Page 31

 


--------------------------------------------------------------------------------



 

illegal, invalid or unenforceable provision had never comprised a part hereof;
and the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or its severance from this Agreement. Furthermore, in lieu of such
illegal, invalid or unenforceable provision there will be added automatically as
part hereof a provision as similar in terms, but in any event no more
restrictive than, such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.

 

11.7       Binding Effect. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.

 

11.8       Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, or
amplify the provisions of this Agreement.

 

11.9       Attorneys’ Fees. In the event that any Proceeding is commenced by any
Party for the purpose of enforcing any provision of this Agreement, the Party to
such Proceeding may receive as part of any award, judgment, decision, or other
resolution of such Proceeding his/her/its costs and attorneys’ fees as
determined by the person or body making such award, judgment, decision, or
resolution. Should any claim under this Agreement be settled short of the
commencement of any such Proceeding, the Parties in such settlement may mutually
agree to include as part of the damages alleged to have been incurred reasonable
costs of attorneys or other professionals in investigation or counseling on such
claim.

 

11.10     Jurisdiction; Venue; Governing Law. Any judicial proceedings brought
by or against any Party on any dispute arising out of this Agreement or any
matter related to this Agreement will (a) be brought in the state courts of
Dallas County, Texas, or the United States District Court for the Northern
District of Texas, as applicable, and (b) will be governed in all respects,
including validity, interpretation, and effect by the substantive laws of the
State of Texas without regard to conflict of law provisions. By execution and
delivery of this Agreement, each of the Parties accepts for
himself/herself/itself the exclusive jurisdiction and venue of the aforesaid
courts as trial courts applying the laws of the State of Texas, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement after exhaustion of all appeals taken (or by the appropriate appellate
court if such appellate court renders judgment).

 

11.11     Assignability. This Agreement may not be transferred, assigned,
pledged or hypothecated by any Party without the prior written consent of the
other Parties to this Agreement.

 

11.12     Entirety. This Agreement and the documents executed and delivered
pursuant to this Agreement, executed on the date of this Agreement or in
connection this Agreement, contain the entire agreement among the Parties with
respect to the matters addressed in this Agreement and supersede all prior
representations, inducements, promises, or agreements, oral or otherwise
(including the Memorandum of Agreement, dated August 2, 2006, by and among GRWW,
Gary M. DeSerrano, and Kathy J. DeSerrano), which are not embodied in this
Agreement or the documents executed and delivered pursuant to this Agreement.

 

Agreement and Plan of Merger and Reorganization - Page 32

 


--------------------------------------------------------------------------------



 

 

11.13     Amendment. This Agreement and the Exhibits and schedules may be
amended by the Parties at any time prior to the Closing; provided, however, that
any amendment must be by an instrument or instruments in writing signed and
delivered on behalf of each of the Parties.

[Signature Page Follows]

 

 

Agreement and Plan of Merger and Reorganization - Page 33

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the Parties have executed this Agreement or
have caused this Agreement to be executed by their duly authorized officers.

 

SUBSIDIARY:

 

Players Tour Inc.,

a Delaware corporation

 

By:                                          
                                                 

 

R. Thomas Kidd, President

 

GRWW:

 

Greens Worldwide Incorporated,

an Arizona corporation

 

By:                                           
                                                 

 

R. Thomas Kidd, Chief Executive Officer

 

COMPANY:

 

Texas Sports Group, Inc.

d/b/a Tight Lies Tours,

a Texas corporation

 

By:                                          
                                                 

 

Gary M. DeSerrano, President

 

COMPANY SHAREHOLDER:

 

                                          
                                                       

Gary M. DeSerrano

 

_______________________________________________

Kathy J. DeSerrano

 

 

Agreement and Plan of Merger and Reorganization - Page 34

 


[NOTE -- EXHIBITS AND SCHEDULES HAVE BEEN OMITTED FROM THIS AGREEMENT AS FILED.
THE COMPANY AGREES TO FURNISH SUPPLEMENTALLY TO THE COMMISSION UPON REQUEST A
COPY OF SUCH EXHIBITS AND SCHEDULES.]
